Citation Nr: 0407021	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1979 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's right shoulder disability is not the result of 
any disease or injury he had in service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
April 1983 with complaints of right shoulder pain and 
complained of a pinched nerve.  He indicated that there was 
no trauma or injury to the shoulder.  There was no 
discoloration, no edema, good range of motion, with sharp 
pain, and no tenderness to palpation.  The veteran was 
referred for further evaluation.  The veteran was again seen 
in May 1983 for pain and discomfort in his right shoulder, 
but did not recall how his shoulder was injured.  Extension 
was noted a within normal limits with moderate discomfort.  
The assessment was possible muscle spasms.  The veteran's 
separation examination dated January 1993 showed normal 
clinical evaluation of the upper extremities. 

A March 1997 letter from H.D.S., III, M.D., indicated that 
the veteran's right shoulder was examined.  The veteran 
reported a 5 to 6 year history of pain and discomfort in the 
right shoulder localized to the acromioclavicular joint.  He 
could recall no history of trauma to the shoulder.  In 
addition to pain, he also had popping with range of motion of 
the shoulder and he wanted to have his shoulder evaluated.

The examiner was able to place the veteran's shoulder through 
a full active range of motion.  He had no definite signs of 
impingement, instability or rotator cuff insufficiency.  He 
did have tenderness directly over the AC joint and there was 
some crepitus at the level of this joint with motion.  X-rays 
of the shoulder demonstrated early osteolysis of the disc 
line of the clavicle and some degenerative osteoarthritis 
change.  Distal clavicle excision was recommended.

At his July 1998 VA examination, the examiner noted that the 
veteran denied that he was contending that his right shoulder 
condition was secondary to the service connected low back 
pain.  The veteran indicated that his right shoulder was 
injured at the same time as the low back but he was not 
saying that the problem with the shoulder was secondary to 
his low back strain.  The veteran reported that his right 
shoulder tendonitis was secondary to lifting something and 
believed it was a generator.  He indicated that his shoulder 
was very painful and popped and while in service he was 
treated with Motrin.  The veteran reported that he was not 
receiving any treatment for his right shoulder.  He indicated 
that he was treated several times while in service for his 
shoulder pain, sometimes in the right, sometimes in the left.  
He indicated that when he slept if he was lying on his left 
or right shoulder his hands tended to go numb.  The veteran 
reported that sometimes this numbness could last for a long 
time and he was unable to do anything with the hand or the 
arm at that point.  

The examination showed no evidence of swelling and there was 
good alignment of the shoulders.  There was tenderness on 
palpation of both the left and right acrominoclavicular 
joints.  The examiner noted that the veteran moved his arm 
very very slowly when performing the range of motion.  The 
veteran did not voice any pain, but there were a few times 
when he demonstrated some grimacing from the movement.  With 
the arms extended when pressure was applied downward to the 
arms, he seemed to have difficulty keeping the arms level.  
X-rays showed no arthritic change in either the left or right 
shoulder.  The diagnosis was shown as bilateral chronic 
clavicular tendonitis.

At his August 2002 VA examination, the veteran reported that 
he did not recall what happened to his right shoulder while 
in service but felt that he had pulled a muscle.  He 
indicated that any degree of pulling or pushing would 
aggravate his right shoulder.  If he would sleep on his right 
shoulder he would have pain and if he raised his right 
shoulder he would have pain.  He reported that he would have 
pain if he tried to carry his 17-pound child and that moving 
his right hand into his hip pockets would be painful.  Also, 
he would complain of pain when he would move his shoulder 
during dressing and putting on and taking off his shirt or 
jacket.  When having to qualify yearly on his weapon as a 
corrections officer, he would use his left hand for weapons 
firing.  

After an examination, the diagnosis was chronic rotator cuff 
sprain, right shoulder.  The examiner noted that the veteran 
gave a history and his current physical examination suggested 
chronic rotator cuff disease.  The examiner indicated that 
whether this rotator cuff disease was secondary to 
abnormality at the acromioclavicular joint or it was due to 
some more direct injury to the rotator cuff tendons could not 
be determined at the time.  Review of the x-rays would help, 
as would an MRI scan in establishing a more specific 
diagnosis of rotator cuff pathology.  The examiner indicated 
that he could not state the relationship of the veteran's 
current right shoulder disability as being etiologically 
related to the right shoulder complaints during service since 
it was not clear as to the specific cause of the current 
right shoulder disability.  Based upon the service medical 
record and the notes of H.D.S., III, M.D in March 1997, the 
examiner indicated it would be suggested that although the 
veteran did have some degree of right shoulder pain in 1983, 
a symptom free period followed by history in which the 
veteran complained of onset of symptoms in the early 90s to 
his private physician would suggest no relation to the 
military.  However, not knowing the current status of the 
right shoulder without reviewing the x-rays or without having 
additional imaging studies made an absolute statement 
impossible to make.

At his August 2003 VA examination, the examiner noted that he 
had conducted the examination in August 2002.  Since his last 
VA examination, the veteran reported that he had changed jobs 
and left his work as a correctional officer in December 2002, 
complaining that he did not feel that he could defend himself 
from prisoners should the need arise because of pains in his 
back and both his shoulders.  He now worked for the highway 
maintenance department doing some shoveling and also driving 
a truck.  

The examination showed that the veteran did not use his right 
arm when removing his t-shirt.  There was no visible atrophy.  
Passive impingement maneuver done bilaterally elicited pain 
bilaterally with cross-chest passive shoulder adduction and 
passive elevation.  There was no crepitus at the right 
acromioclavicular joint or right shoulder.  There was overall 
weakness of both shoulders with all active motion, which was 
rated 3/5.  The veteran complained of pain with all motion of 
both shoulders.  The MRI report revealed moderate 
osteoarthritis of the acromioclavicular joint with inferior 
spurring resulting in mild impingement on the supraspinatus 
tendon.  The diagnosis was chronic rotator cuff sprain, right 
shoulder; acromioclavicular arthritis, right shoulder.  The 
examiner indicated that the C-file and history did not 
indicate any service related injury or activity would have a 
relationship to the current osteoarthritis.  The examiner 
stated that it was not likely that the current right shoulder 
disability was etiologically related to the right shoulder 
complaints during service.

Criteria

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for service connection for a right 
shoulder disability in November 1997.  The RO decided this 
claim before the enactment of the VCAA in a rating decision 
dated December 1998 in which the veteran was denied service 
connection for a right shoulder disability.  For this reason, 
there was a procedural irregularity in the development of the 
claim in that the veteran was not provided with the 
information required under VCAA until after the initial 
decision.  However, as a result of the ongoing development of 
the claim, this unavoidable procedural irregularity did not 
result in prejudice to the claimant.  The appellant was in 
fact provided with the information required under VCAA, and 
he had an opportunity to respond to the notices before the 
claim was re-adjudicated in August 2003.  

In February 2002, the RO sent the veteran a letter providing 
the notices required under VCAA.  In the letter of February 
2002, the RO explained the information and evidence needed to 
substantiate his claim for service connection for a right 
shoulder disability with specific references to the need to 
provide medical evidence, which established that disability 
has a relationship to service.  The letter also explained 
what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain VA medical records or other medical treatment records 
that the claimant tells VA about.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letter of February 2002 explained that the claimant 
needed to provide VA with such information as the names and 
addresses of persons and agencies having records relevant to 
the claim, along with a statement of the approximate time 
frames of the records.  Finally, the claimant was asked to 
tell VA about any information or evidence he wanted VA to try 
to get for him.  Thus, the letter of February 2002, as well 
as several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in February 2002, or over three 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after February 2002, and the veteran participated 
in that development.  In the year following February 2002, 
the veteran underwent VA examinations in August 2002 and 
August 2003, and the veteran submitted additional medical 
evidence to the RO.  In August 2003, the RO reviewed this 
evidence, re-adjudicated the claim, and sent the claimant a 
supplemental statement of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with an adequate opportunity 
to be heard with regard to the substantive matters covered in 
the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been 
met.  At this point, there is no reasonable possibility that 
further development would aid in the substantiation of the 
claim.  For this reason a remand for further development is 
not required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a right shoulder 
disability.  Service medical records show that the veteran 
was seen for right shoulder pain in 1983 and was diagnosed 
with possible muscle spasms.  His separation examination in 
January 1993 showed normal clinical evaluation of the upper 
extremities.  There does not appear to be any documentation 
of a right shoulder disability until 1997.  This would 
suggest that the right shoulder pain noted on two occasions 
during service in 1983 were not indicative of a chronic right 
shoulder disability.  

An August 2003 VA examiner stated that after review of the 
veteran's MRI, the claims file and history, it did not appear 
that any service related injury or activity would have a 
relationship to the current osteoarthritis.  The examiner 
opined that it was not likely that the current right shoulder 
disability was etiologically related to the right shoulder 
complaints during service.  The clear preponderance of the 
evidence supports a finding that the veteran's right shoulder 
disability began many years after service and is not the 
result of any disease or injury in service.




ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



